Citation Nr: 1144704	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-28 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Board notes that the original claims folder was lost in this case and that the appeal is based on a reconstructed version of the Veteran's claims folder.  Unfortunately, the Veteran's service treatment records could not be located, although his service personnel records are associated with the file. 

The Board also notes that the Veteran's claim was previously before the Board and was remanded in April 2010 and again in February 2011 for further development.  The remand directives have been complied with, so the Board is moving forward with its adjudication of the Veteran's claim.


FINDINGS OF FACT

Although clinical treatment records show psychiatric symptoms, there was not a diagnosis of any acquired psychiatric disorder, including PTSD, at any time during the course of the Veteran's claim and appeal.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.   38 C.F.R. § 3.159(b) (2011). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in November 2005, March 2006, April 2009, and March 2011 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his service connection claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006, April 2009, and March 2011 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Veteran's claim was last adjudicated in August 2011. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service personnel records, private and VA outpatient treatment records, and the VA examination report, as well as his and his wife's lay statements.  The Board recognizes that the Veteran's service treatment records were lost during the course of this appeal.  The Veteran was notified of this fact and given an opportunity to supplement the reconstructed file with any records in his possession.  Thus, VA's duty to assist is met in this regard.  Also, the Board observes that the merits of this claim turn on the absence of a current diagnosis, thus, the fact that the Veteran's service treatment records are missing does not prejudice the Veteran as service treatment records do not weigh in on the factual establishment of a currently existing disability.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examination.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

In this case, the Veteran contends that he has PTSD as a result of stressful events experienced by him during his tour in the Republic of Vietnam.  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

During the course of this appeal, VA amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies to his case. Specifically, 38 C.F.R. § 3.304(f)(3) , as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 
38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, the Veteran's available service records show that he served in the Republic of Vietnam during the Vietnam Era and is a recipient of the Vietnam Service Medal with Fleet Marine Force Combat Operations Insignia.  However, before addressing the notion of whether the Veteran's stressors should be conceded due to his combat service in Vietnam, the first element for establishing service connection, existence of a current disability, must be discussed.

The Veteran's entire claims folder was carefully reviewed in an effort to find a current diagnosis of PTSD or another acquired psychiatric disorder.  Unfortunately, no such evidence exists in this case.

A November 2005 VA mental health clinic note shows that the Veteran was initially seen and screened for PTSD at this time.  He scored a 50 and it is noted that only at a score of 51 is a patient deemed symptomatic and meets referral criteria.  The Veteran was not scheduled for an individual assessment appointment, because he did not meet this criteria.  

He was afforded a VA examination in December 2005.  He reported his symptoms to the examiner as occasional bad dreams involving Vietnam, but also reported that he does not wake frightened, sweaty, or showing other indicators of anxiety.  He was also noted as in control of intrusive thoughts with an ability to block them out with good thoughts.  The Veteran reported talking about things, rather than avoiding conversation related to Vietnam.  There were no apparent flashbacks, memory loss, estrangement, loss of interest, or feelings of a foreshortened future.  The Veteran did report some trouble sleeping, occasional difficulty concentrating, some irritability, as well as being jumpy and having a startle response.  The Veteran reported an occasional down mood, but no panic attacks or other anxiety symptoms.  The examiner found that the Veteran met Criterion A for PTSD in that he was in an area under attack with incoming rounds and that he saw dead bodies as well as bodies with serious physical injury.  As to the symptoms, the examiner concluded that the Veteran's symptoms are subthreshold symptoms of PTSD, but do not meet the criteria for an Axis I diagnosis, as the Veteran does not have the quality of intensive reexperiencing that is typical of PTSD and the anger, irritability, concentration difficulties and hypervigilence appear to be more in the mild range.  Thus, this VA examiner found that the Veteran did not meet the criteria for PTSD and also noted that there is no other diagnosis.

VA also obtained records from the VetCenter dated in 2006 and 2007.  A May 2006 note shows that the Veteran does not meet the criteria for a PTSD diagnosis.  And, in a July 2006 handwritten counselor's note, it is specifically noted that the Veteran has "exposure to combat related stressors but does not endorse symptoms consistent with a diagnosis of PTSD."  The remaining VetCenter and other VA outpatient records are entirely devoid of psychiatric or psychological treatment of any sort.

In May 2011, following the Board's remand, the Veteran was afforded his most recent VA examination.  The purpose of the exam was to determine the nature of any currently present acquired psychiatric disorder, including PTSD, and to determine etiology.  At the time of this examination, symptoms were noted as very similar to those reported at the time of the 2005 examination.  The Veteran was not withdrawn or agitated, had good short and long term memory, and his concentration was unimpaired.  He denied obsessive thinking or compulsive behaviors, and he described his mood as "pretty good."  He was noted as having a good and large social network.  He did report having intrusive thoughts about Vietnam every one to three months.  Recurring dreams and nightmares were denied, as were flashbacks and symptoms of persistent avoidance of stimuli associated with trauma.  The examiner also noted that there were no symptoms of increased arousal, and concluded that the Veteran's symptoms are not consistent with a diagnosis of PTSD.  The examiner clearly stated that the Veteran "did not meet the criteria for a diagnosis of posttraumatic stress disorder or any other AXIS I mental disorder."

In conclusion, a reading of the entire body of medical evidence in this case establishes that the Veteran's outpatient physicians throughout the course of this claim and appeal, as well as the two VA examiners, have consistently opined that the Veteran has some symptoms, but no diagnosis of any acquired psychiatric disorder, including PTSD.  To the extent that the Veteran himself believes that he has a current disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render a diagnosis of a mental disorder such as PTSD, as such a diagnosis requires medical expertise to determine.  The Board does not doubt the Veteran's report of his symptoms, but does not find him competent to render a diagnosis.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the medical evidence demonstrates that the Veteran does not have a current diagnosis of PTSD or any other acquired psychiatric disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  And VA regulation requires a specific PTSD diagnosis in accordance with the DSM-IV for a finding of service connection for PTSD.  See 38 C.F.R. § 3.304.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, service connection is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


